DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/18/20, 3/25/21, 4/30/21 and 8/5/21.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5 – 10, 14 - 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shimezawa et al. (US Publication 2020/0059960).
Regarding claims 1 and 8, Shimezawa teaches an apparatus and an information transmission method, comprising:

 	starting a timer; (i.e.  Shimezawa discloses that the parameter information may include repetition information, which the terminal uses to determine a valid window for valid uplink grant-free communications by counting transmissions; see paragraphs 120, 147 - 149) and
 	sending uplink information to the access network device on a configured grant-free time- frequency resource in valid duration of the timer by using the at least one precoding configuration. (i.e. fig. 11 shows the terminal (200) may send uplink grant-free communications to the base station (100) according to the parameter information (s106), including the precoding and repetition timer; see paragraphs 120-121)
Regarding claims 2 and 9, Shimezawa teaches the method according to claim 1, wherein the method comprises: receiving configuration information of the valid duration from the access network device. (i.e. the repetition timing 
Regarding claims 5 and 14, Shimezawa teaches the method according to claim 1, wherein the receiving at least one precoding configuration from an access network device comprises: receiving configuration information of grant-free transmission from the access network device, wherein the configuration information of the grant-free transmission comprises the at least one precoding configuration, and configuration information of the grant-free time- frequency resource. (i.e. fig. 11 shows a base station (100) may transmit parameter information to a terminal device (200) for a grant-free transmission process (s102), the information may include beam-pattern information (precoding); see paragraphs 120, 150, 151) and time-frequency resource information; see paragraphs 123 – 125, 155, 156)
Regarding claims 6 and 15, Shimezawa teaches the method according to claim 5, wherein the configuration information of the grant-free transmission further comprises the configuration information of the valid duration. (i.e. the parameter information may include repetition duration information and slot length information; 144, 147)
Regarding claims 10, Shimezawa teaches the terminal device according to claim 8, wherein each precoding configuration comprises at least one of the following: a sounding reference signal resource indicator (SRI), a transmission rank indicator (TRI), and a transmitted precoding matrix indicator (TPMI). (i.e. the beam pattern information may comprise a precoding pattern regarding direction and size of grant-free transmission; see paragraphs 150-152)
Regarding claims 7 and 16, Shimezawa teaches the method according to claim 1, wherein the method further comprises: if the timer is invalid, sending the uplink information to the access network device on the configured grant-free time-frequency resource by using a preset precoding configuration. (i.e. a precoding pattern is utilized for grant-free transmission that exceed repetition parameter; see paragraphs 147 - 149)
Allowable Subject Matter
Claims 3 and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 dependent on allowable claim.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bae et al. (US Patent 10,834,744) teaches a  grant-free transmission scheme wherein a UE is configured with precoding information and a number of layers, the information may include information on the number of layers to be used by the terminal and a precoding matrix to be used for transmission by the UE. 
Wang et al. (US Publication 2020/0229230) teaches a duration may be preset in a procedure of transmitting the uplink data in the grant-free transmission manner, the terminal device may send the data to the network 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
March 17, 2022Primary Examiner, Art Unit 2471